Citation Nr: 1421859	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  10-14 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the epiglottis and supraglottis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from March 1965 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the VA Regional Office (RO) in St. Louis, Missouri.  

The Veteran requested hearing before a Veterans Law Judge, but withdrew his request for a hearing in February 2011.  The Veteran having withdrawn his hearing request, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2013).


FINDINGS OF FACT

1.  The Veteran has confirmed service in the Republic of Vietnam from August 1966 to July 1967; his in-service exposure to herbicides is conceded.

2.  In November 2007, the Veteran was diagnosed with squamous cell carcinoma of the epiglottis; since then he has had recurrence in the supraglottis.

3.  The evidence of record, particularly a January 2014 VA medical opinion, shows that the Veteran's squamous cell carcinoma of the epiglottis and supraglottis is a respiratory cancer of the larynx, which is presumptively associated with exposure to herbicides.


CONCLUSION OF LAW

The criteria for service connection for squamous cell carcinoma of the epiglottis and supraglottis have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


ORDER

Entitlement to service connection for squamous cell carcinoma of the epiglottis and supraglottis is granted.



____________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


